Exhibit 10.3

DYNACQ HEALTHCARE, INC.

COMMON STOCK PURCHASE AGREEMENT

THIS COMMON STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of the 7th
day of July, 2011, by and among Dynacq Healthcare, Inc., a Nevada corporation,
acting through its wholly owned subsidiary Doctors Practice Management, Inc. a
Texas corporation (the “Company”), and Garry Craighead (“Purchaser”), the sole
member and manager of GreenTree Administrators, L.L.C. (“GreenTree”) and CCM&D
Consulting, L.L.C. (“CCM&D”).

THE PARTIES HEREBY AGREE AS FOLLOWS:

ARTICLE 1

PURCHASE AND SALE OF STOCK

1.1. Authorization of Stock. On or prior to the Closing, the Company shall have
authorized the sale and issuance to the Purchaser shares of the Company’s Common
Stock (the “Common Stock”). On or prior to the Closing, the Purchaser shall have
authorized the sale and issuance to the Company Membership units of GreenTree
and CCM&D (the “LLC Units”)

1.2. Purchase and Sale of Common Stock. Subject to the terms and conditions of
this Agreement, Purchaser agrees to purchase at the Closing (as defined below)
and the Company agrees to sell and issue to Purchaser at the Closing, One
Hundred Twenty-five Thousand shares of the Company’s Common Stock. As
consideration for the purchase price Purchaser shall transfer to Doctors
Practice Management, Inc., a Texas corporation and wholly owned subsidiary of
Company a sufficient number of membership units to represent an ownership
interest in Forty percent (40%) of the total outstanding LLC Units in GreenTree
and Fifteen percent (15%) of the total outstanding LLC Units in CCM&D.

1.3. Closing. The initial purchase by, and sale of Shares to, the Purchasers
shall take place at the offices of Company at 10:00 a.m. Central Time on July 7,
2011, or at such other time and place as the Company and the Purchasers
representing a majority of the Shares being purchased at such time mutually
agree upon in writing (“Closing”).

1.4. Delivery. At the Closing, the Company shall deliver to Purchaser a
certificate representing the duly issued Shares that Purchaser is purchasing,
and Purchaser shall deliver to Company the documentation from Greentree and
CCM&D representing the transfer of LLC Units to Company.

 

Common Stock Purchase Agreement

Dynacq Healthcare, Inc.

1



--------------------------------------------------------------------------------

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to Purchaser that, as of the Closing:

2.1. Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada and the is in compliance with all the requirements of the
Securities and Exchange Commission, and has all requisite corporate power and
authority to carry on its business as now conducted and as currently proposed to
be conducted.

2.2. Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement and the other documents executed simultaneously
with this Agreement, the performance of all obligations of the Company hereunder
and thereunder, the authorization, issuance (and reservation for issuance), and
the sale and delivery of the Shares being sold hereunder for the consideration
provided herein, has been taken, and this Agreement and the documents executed
simultaneously with this Agreement constitute valid and legally binding
obligations of the Company, enforceable in accordance with their respective
terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, and (b) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.

2.3. Valid Issuance of Common Stock. The Shares being purchased by the
Purchasers hereunder, when issued, sold and delivered in accordance with the
terms of this Agreement for the consideration expressed herein, will be duly and
validly issued, fully paid, and nonassessable, and will be free of any
encumbrances, preemptive rights or restrictions on transfer other than
restrictions on transfer under this Agreement and the documents executed
simultaneously with this Agreement and under applicable laws.

2.4. Consents. No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing on the part of the Company
with any federal, state or local governmental authority or any other person or
entity is required in connection with the consummation of the transactions
contemplated by this Agreement or the documents executed simultaneously with
this Agreement, except applicable federal and state securities filings, which
filings will be timely made.

2.5 Brokers The Company has no contract, arrangement or understanding with any
broker, finder or similar agent with respect to the transactions contemplated by
this Agreement.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

Purchaser hereby represents and warrants that:

3.1. Organization, Good Standing and Qualification GreenTree and CCM&D are
limited liability companies duly organized, validly existing and in good
standing under the laws of the State of Texas, and have all requisite power and
authority to carry on its business as now conducted and as currently proposed to
be conducted. Authorization All action on the part of GreenTree and CCM&D, its
managers, and members necessary for the authorization, execution

 

Common Stock Purchase Agreement

Dynacq Healthcare, Inc.

2



--------------------------------------------------------------------------------

and delivery of this Agreement and the Ancillary Agreements, the performance of
all obligations of GreenTree and CCM&D hereunder and thereunder, the
authorization, issuance, and the sale and delivery of the LLC Units being
transferred hereunder for the consideration provided herein, has been taken, and
this Agreement and the Ancillary Agreements constitute valid and legally binding
obligations of GreenTree and CCM&D, enforceable in accordance with their
respective terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, and (b) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.

3.3. Valid Issuance of Common Stock The LLC Units being transferred to Company
by the Purchaser hereunder, when issued, and delivered in accordance with the
terms of this Agreement for the consideration expressed herein, will be duly and
validly issued, fully paid, and nonassessable, and will be free of any
encumbrances, preemptive rights or restrictions on transfer other than
restrictions on transfer under this Agreement and the Ancillary Agreements and
under applicable securities laws.

3.4. Consents No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing on the part of the Company
with any federal, state or local governmental authority or any other person or
entity is required in connection with the consummation of the transactions
contemplated by this Agreement or the Ancillary Agreements, except applicable
federal and state securities filings, which filings will be timely made.

Subject to customary exceptions, all the LLC Units owned by Company shall be
entitled to broad-based, weighted-average dilution protection if GreenTree or
CCM&D issue additional equity securities at a purchase price less than the
current market price.

Subject to customary exceptions, Company shall have preemptive rights to acquire
his pro rata share of any equity securities proposed to be issued by Greentree
or CCM&D. This right shall be calculated based on and include all of the LLC
Units owned by Company. Brokers Purchaser has no contract, arrangement or
understanding with any broker, finder or similar agent with respect to the
transactions contemplated by this Agreement.

3.5 Left blank intentionally.

3.6. No Obligations. There is no obligation to repurchase, re-acquire, or redeem
any of the membership interest, nor are there any outstanding securities
convertible into or evidencing the right to purchase or subscribe for any
membership interest.

3.7. Ownership. Purchaser is the owner in fee simple of all of the membership
units being conveyed hereby.

3.8. Dynacq Shares. Purchaser is acquiring the shares of Dynacq stock for
investment purposes, and he understands that the shares have not been registered
and that there will be a restrictive legend on the stock certificates. Purchaser
has had access to financial information about Dynacq, and Purchaser is an
accredited investor.

 

Common Stock Purchase Agreement

Dynacq Healthcare, Inc.

3



--------------------------------------------------------------------------------

3.9 Pending claims. There are no pending claims and there is no current
litigation against GreenTree and CCM&D.

3.10 Compliance issues. There are no pending transactions relating either to
GreenTree or to CCM&D of which Purchaser is aware or has been notified that
would cause either entity to be out of compliance with any applicable laws or
regulations.

3.11. No Defaults. Neither GreenTree nor CCM&D is in default as to any
agreements to which it is a party.

3.12. Indemnification. Purchaser hereby agrees to indemnify Dynacq and hold it
harmless for any liabilities relating to GreenTree or CCM&D which have not been
disclosed at the time of the Closing.

ARTICLE 4

CLOSING CONDITIONS

4.1. Conditions of Purchasers’ Obligations at Closing The obligations of
Purchaser and Company under ARTICLE 1 with respect to Closing hereunder is
subject to the fulfillment on or before the Closing of each of the following
conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained in ARTICLE 2, and ARTICLE 3 in all material respects, shall be
true on and as of the Initial Closing with the same effect as if such
representation and warranties had been made on and as of the date of the
Closing.

(b) Performance. The Company and Purchaser shall have performed and complied
with all agreements, obligations and conditions contained in this Agreement that
are required to be performed or complied with by it on or before the Closing.

(c) Waivers and Consents. The Company and Purchaser shall have obtained all
consents and waivers necessary or advisable to execute and deliver the Ancillary
Agreements, and issue and deliver the Shares and LLC Units, and all such
consents and waivers shall be in full force and effect.

(d) Other Documents. All other documents executed simultaneously with this
Agreement have been executed by the parties including the Employment Agreements
between Company and Dr. Garry Craighead and Ben Johnson, the Adoption Agreement
for GreenTree and CCM&D, and the CCM&D Development Agreement.

 

Common Stock Purchase Agreement

Dynacq Healthcare, Inc.

4



--------------------------------------------------------------------------------

ARTICLE 5

MISCELLANEOUS

5.1. Survival of Warranties The warranties, representations and covenants of the
Company and Purchasers contained in or made pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the Closing.

5.2. Governing Law This Agreement shall be governed by and construed under the
laws of the State of Texas as applied to agreements among Texas residents
entered into and to be performed entirely within Texas.

5.3. Venue All disputes and controversies arising out of or in connection with
this Agreement or the transactions contemplated hereby shall be resolved
exclusively by the state and federal courts located in the State of Texas, and
each party hereto agrees to submit to the jurisdiction of said courts and agrees
that venue shall lie exclusively with such courts.

5.4. Counterparts This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

5.5. Notices Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
upon personal delivery to the party to be notified, or one (1) day after deposit
with a nationally recognized overnight courier specifying next day delivery or
three (3) days after having been deposited with the Post Office, by registered
or certified mail, postage prepaid and addressed to the party to be notified at
the address indicated for such party on the signature page hereof, or at such
other address as such party may designate by ten (10) days’ advance written
notice to the other parties in the manner set forth above.

5.6. Severability If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

[SIGNATURES TO FOLLOW]

 

Common Stock Purchase Agreement

Dynacq Healthcare, Inc.

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Common Stock Purchase
Agreement as of the date above written.

 

“COMPANY”

DYNACQ HEALTHCARE, INC.,

a Nevada corporation

By:  

/s/ Philip Chan

Name:   Philip Chan Title:   Chief Financial Officer

Address:    10304 Interstate 10 East    Suite 369    Houston, Texas 77029   
Phone:  

713-378-2000

   Fax:  

713-378-3155

   Email:  

philipchan@dynacq.com

SIGNATURE PAGE

TO THE

COMMON STOCK PURCHASE AGREEMENT

FOR

DYNACQ HEALTHCARE, INC.



--------------------------------------------------------------------------------

“PURCHASER” GARRY CRAIGHEAD

/s/ Garry Craighead

Garry Craighead

Address:    8900 Shoal Creek Blvd.    Bldg. # 200    Austin, Texas 78757   
Phone: 512/323-6900    Fax: 512/32306903    Email: drgarryutc@aol.com With a
copy to:    Don B. Mauro    Attorney at Law    2301 Tower Drive    Austin, Texas
   Phone: (512) 657-0195    Email: dmauro21@gmail.com

SIGNATURE PAGE

TO THE

COMMON STOCK PURCHASE AGREEMENT

FOR

DYNACQ HEALTHCARE, INC.



--------------------------------------------------------------------------------

“GREENTREE” GREENTREE ADMINISTRATORS, L.L.C.

/s/ Garry Craighead

Garry Craighead

Manager

Address:    8900 Shoal Creek Blvd.    Bldg. # 200    Austin, Texas 78757   
Phone: 512/323-6900    Fax: 512/32306903    Email: drgarryutc@aol.com With a
copy to:    Don B. Mauro    Attorney at Law    2301 Tower Drive    Austin, Texas
   Phone: (512) 657-0195    Email: dmauro21@gmail.com

SIGNATURE PAGE

TO THE

COMMON STOCK PURCHASE AGREEMENT

FOR

DYNACQ HEALTHCARE, INC.



--------------------------------------------------------------------------------

“CCM&D” CCM&D CONSULTING, L.L.C.

/s/ Garry Craighead

Garry Craighead

Manager

Address:    8900 Shoal Creek Blvd.    Bldg. # 200    Austin, Texas 78757   
Phone: 512/323-6900    Fax: 512/32306903    Email: drgarryutc@aol.com With a
copy to:    Don B. Mauro    Attorney at Law    2301 Tower Drive    Austin, Texas
   Phone: (512) 657-0195    Email: dmauro21@gmail.com

SIGNATURE PAGE

TO THE

COMMON STOCK PURCHASE AGREEMENT

FOR

DYNACQ HEALTHCARE, INC.